DETAILED ACTION

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 2, the word “independently” is superfluous and may be deleted.  

Claim 14 is objected to because of the following informalities:  In line 2, please replace “R18 are” with “R18 is”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 1, a definition for group R in the structural fragment RCC(O)N(R)- in line 14 and on page 3, line 11, has not been provided in claim.  Accordingly, one of ordinary skill in the art would not be apprised of the scope of claim.  Dependent claims are subsumed under the rejection.      

Allowable Subject Matter
Subject of instant claims is patentably distinct over the closest reference, Klosin et al. (WO 2016/089935; US 10,301,412). 
Klosin et al. discloses the compound shown below, corresponding to claimed compound represented by formula (I), in which M = Zr, R1 and R16 are a carbazolyl group represented by formula (III), R3 and R14 are t-octyl, R17 and R18 are ethyl, and R6 and R11 are F.  The compound does not contain the requisite alkylene bridge between the biphenylate oxygen and the GeEt2 bridging group.   


    PNG
    media_image1.png
    216
    302
    media_image1.png
    Greyscale


	Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to bisbiphneyl-phenoxy catalysts.  None of these references teaches the subject of instant claims.
Claims are not in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 11, 2021